Citation Nr: 0729075	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1960 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The claim was previously before the Board in January 2004, at 
which time it was remanded for additional development.  


FINDING OF FACT

The competent evidence of record does not establish the 
occurrence of an in-service stressor or that the veteran has 
current PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a March 2002 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board observes that the 
aforementioned letters did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

The Board acknowledges the veteran's representative's 
contention on his July 2007 VA Form 646 that further 
development was necessary because the RO, when it submitted a 
request for research of the veteran's stressors to the U.S. 
Army and Joint Services Records Research Center (JSSRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research), provided incorrect unit assignment information.  
However, the Board, after a review of the veteran's stressor 
statements and his personnel records, finds that the RO 
provided the correct unit assignment information to the 
JSSRC.  In this regard, the veteran has reported that his 
stressors occurred between 1960 and 1962 when he served in 
Germany.  According to the veteran's representative, during 
this time, the veteran served with the 3rd Division, 30 
Infantry, E Company.  However, the veteran's DA Form 20 
reflects that during that time, the veteran served with CO E 
1BG 30 INF.  Therefore, the Board finds that further 
development in this regard would serve no useful purpose.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

1.  Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).



Legal Analysis

The veteran asserts that service connection is warranted for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In this case, the Board finds that the veteran's 
claim for service connection fails for two reasons.  

First, there is no evidence showing that the veteran had an 
in-service stressor.  As noted above, if combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service.  
However, in this case, the record does not establish, and the 
veteran does not contend, that his in-service stressors are 
related to engaging in combat activity with the enemy. 

Rather, the veteran states that his in-service stressors 
occurred when he served in Germany in the early 1960's.  
According to the veteran, one incident in March 1961, 
involved his witnessing an artillery shell blow up in a staff 
sergeant's face.  The veteran related that he saw the skin 
fly off of the man's face and could see blood vessels and 
nerves in his face and hand and that he was still haunted by 
the man's face and screams.  The veteran also indicates that 
his in-service stressors involve being in jeep accidents, 
including one in which he was thrown out into a snow bank and 
another one in which the jeep rolled over.  He also reported 
an incident, in January 1962, in which he witnessed two 
intoxicated civilians get killed when they ran under his 
tank.  The veteran also reported that in July 1961, several 
privates, including one who tried to commit suicide by 
jumping out of a window on the third story of a building, 
went insane as a result of some of the incidents that they 
experienced.

Therefore, as it has not been shown that the veteran engaged 
in combat activity with the enemy, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of his claimed stressors.  However, the Board 
finds that the record does not contain any independent 
evidence that corroborates his statements as to the 
occurrence of these claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  The Board 
notes that the RO requested that the JSSRC research the 
veteran's claimed stressors.  However, in 2006, the JSRRC 
indicated that it was unable to locate any unit records 
submitted by the 1st Battle Group, 30th Infantry for the 1961 
time period that would allow it to perform research on the 
veteran's behalf.  Further, the National Personnel Records 
Center (NPRC) reported that it had investigated the veteran's 
allegations and that morning reports for the veteran's 
company failed to list "SUB or causalities."  Therefore, in 
the absence of any evidence to the contrary, the Board 
concludes that that there is no independent evidence to 
corroborate the veteran's statement as to the occurrence of 
his claimed stressors.

Second, the veteran's claim for service connection fails 
because the competent clinical evidence of record does not 
establish that the veteran has a current PTSD diagnosis.  The 
record demonstrates that a VA examiner, in a February 2002 
treatment record, diagnosed the veteran with PTSD.  However, 
the examiner from the veteran's April 2002 VA PTSD 
examination, after an evaluation of the veteran and a review 
of his claims file, stated that the veteran did not appear to 
meet the criteria established by DSM-IV for PTSD.  In 
reaching this determination, the examiner noted that although 
the veteran described symptoms partially suggestive of PTSD, 
he did not meet the criteria.  The examiner also stated that 
the veteran did not describe exposure to traumatic events 
during military service that would warrant a diagnosis of 
PTSD.  Moreover, the examiner noted that it appeared that the 
veteran's post-military life experiences had been more 
traumatic for him than his military service in Berlin.  
Likewise, the examiner from the veteran's January 2007 VA 
PTSD examination, after an evaluation of the veteran and a 
review of his claims file,  stated that he did not believe 
that the veteran was suffering from PTSD.  According to the 
examiner, it was entirely possible that the veteran had an 
undiagnosed organic mental disorder and that PTSD was not 
responsible for the difficulties that the veteran was 
experiencing in his life

In weighing the probative value of the evidence, the Board 
observes that the record does not reflect that the diagnosis 
of PTSD reported in the February 2002 treatment record was 
based on a psychiatric assessment as full and complete as the 
VA examinations for PTSD in April 2002 and January 2007.  As 
such, the Board finds the April 2002 and January 2007 
psychiatric assessments for PTSD to be more probative than 
the diagnosis of PTSD reported on the February 2002 treatment 
record.  Therefore, as the competent clinical evidence of 
record does not demonstrate that the veteran has current 
PTSD, the Board concludes that an award of service connection 
is not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has PTSD 
that is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


